DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 5-6 are pending and examined below. This action is in response to the claims filed 5/28/21.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/21 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 5/28/21, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 5/28/21. 35 U.S.C. § 103 rejections are withdrawn.
However upon further search considerations, new grounds of rejection are made in view of Beniyama et al. (US 2007/0188615) below.

	For additional relevant prior art refer to additional references cited section. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Beniyama et al. (US 2007/0188615).

Regarding claim 5, Biber discloses an autonomous working device including a field management system comprising: an autonomous traveling work vehicle including (¶24 – autonomous working device): 
a traveling vehicle body (¶24 and Fig. 1 – housing 50 corresponds to the recited vehicle body); 
a positioning device mounted on the traveling vehicle body and configured to acquire self-vehicle position information indicative of a self-vehicle position (¶24-27 and Fig. 1 – locating unit 32 corresponds to the recited positioning device, housing 50 corresponds to the recited vehicle body, and determining positions corresponds to the recited acquire self-vehicle position information); 
a work device for effecting a work for a field (¶3 and ¶24 – autonomous lawn mower corresponds to the recited work device); 
a determining device for determining a condition of at least either one of the traveling vehicle body and the work device during traveling of the traveling vehicle body (¶7 and ¶24-28 – sensing unit 24 corresponds to the recited determining device, and a surface which to be processed can also advantageously be detected appropriately and precisely corresponds to the recited determining a condition of the traveling vehicle body);
an abnormality detection section for detecting abnormality in the field based on determination data determined by the determining device (¶37-38 and Fig. 2 – irregular obstacle 48 corresponds to the recited abnormality, computing unit 12 includes the abnormality detection section, and sensing unit 24 corresponds to the recited determining device); and 
an abnormality information outputting section configured to output, as abnormality information in the case of detection of abnormality by the abnormality detection section, the self-position information (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting section, a position corresponds to the recited self-position information, irregular obstacle 48 corresponds to the recited abnormality, and the irregular obstacle 48 is stored temporarily corresponds to the recited outputting abnormality information); and 
an abnormality information acquisition section configured to acquire the abnormality information outputted from the abnormality information outputting section (¶37-38 and Fig. 2-4 – computing unit 12 includes the abnormality information outputting and acquisition sections, irregular obstacle 48 corresponds to the recited abnormality, and the irregular obstacle 48 is stored temporarily corresponds to the recited outputting abnormality information); 
a map information storage section configured to store map information of the field (¶37-39 - outline line map 34 corresponds to the recited map information storage section); and 
an abnormality information addition section configured to add the abnormality information to the map information (¶37-39 - autonomous working device 10 records the area in which the irregular obstacle 48 is located in the outline map),
the abnormality information includes the self-position information, and the determination data (¶37-38 and Fig. 2-4 – irregular obstacle 48 corresponds to the recited abnormality, record of area of detection corresponding to the recited self position information, and area and size of irregular obstacle correspond to the recited abnormality information).
Biber does not disclose transferring abnormality information to an acquisition section of the terminal or the use of a photographing device Beniyama discloses a monitoring system including a photographing device for photographing an image around the traveling vehicle body when the abnormality has been detected by the abnormality detection section (¶45, ¶133-137, Fig 1. and Fig. 16 - Element 134 corresponding to the recited photographing device where image is taken in response to the sensor data receiving section 914 instructs the abnormal part in sensor data detecting section 916 to carry out processing corresponding to the recited image taken when the abnormality is detected); and wherein 
the abnormality information includes an image photographed by the photographing device (¶45, ¶133-137, Fig 1. and Fig. 16 – image differential is used to deduce abnormality and ¶174 - An image which has been taken with the camera 134 is displayed on the display area 2921),
a terminal operated remotely from the autonomous traveling work vehicle including (Fig. 1 – monitoring center is operated remotely from the autonomous vehicle):
 a display section configured to display the abnormality information together with the map information, the abnormality information including the self-position information, the image photographed by the photographing device, and the determination data (Figs. 19-20B, Fig. 24, ¶146 and ¶174 – initial position and route are displayed on the map as well as the location of the abnormality element 2212 including determination information and at the top right of Fig. 19 displaying the abnormality image as shown in Fig. 24).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working device of Biber with the abnormality detection and displaying system of Beniyama in order to facilitate the route making and movement control of a mobile robot in a remote place based on the output of a map, an image, and an abnormality occurrence position (Beniyama – Abstract).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Biber et al. (US 2014/0324246) in view of Beniyama et al. (US 2007/0188615), as applied to claim 5 above, in view of Sandin et al. (US 2008/0039974)

Regarding claim 6, Biber in view of Beniyama does not explicitly disclose the method of determining data however Sandin discloses an autonomous robot coverage system including determination data determined by the determining device is at least one of the group consisting of (¶231-233 – terrain data corresponds to the recited determination data and tilt sensor 710 corresponds to the recited determining device):
a traveling load applied to a traveling drive device for driving the traveling vehicle body for traveling (¶234 – drive wheel torque sensor corresponds to the recited traveling load), 
a work load applied to a work drive device for driving the work device (¶234 – motor load of the cutter 200 corresponds to the recited work load), 
a tilt of the traveling vehicle body (¶231-233 – robot tilt), or 
an acceleration of the traveling vehicle body (¶251-253 – accelerometer data). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the autonomous working device of Biber in view of Beniyama with the data collection methods of Sandin in order to try to localize or to map the mowing area using a system of sensors (Sandin - ¶4).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. (US 2012/0271502) discloses a robot cleaner and remote monitoring system which displays on a screen obstacle information, position information, a cleaning region, a cleaning map, etc., as well as the light pattern, and the image captured by the camera module (¶35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665